Blandford, Justice.
The plaintiffs sued out an attachment under section 3293 of the Code, and having failed to allege that the debt was due, the court, upon motion of defendants in error, dismissed the same, and this is the error complained of.
This section of the Code is founded on act of the legislature which is found m the acts of 1871 and 1872, p. 44, and an amendatory act of 1879 (acts of 1878 and 1879, p. 48). Both of said acts provide for the issuing of attachments “upon such debt (due the plaintiff) becoming due.”
*46It is quite manifest that under this section, comprising the acts aforesaid, the debt must be due, or otherwise an attachment cannot issue. Joseph & Bro. vs. Stein, 52 Ga., 333.
Judgment affirmed.